Citation Nr: 0608024	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  01-01 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1977 to April 
1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in January 2003 
for a local RO hearing, which was held in January 2005. 


FINDING OF FACT

Bilateral leg disability, to include residuals of bilateral 
leg fractures, was not manifested during the veteran's active 
duty service, nor is any bilateral leg disability otherwise 
related to such service or to any injury during service. 


CONCLUSION OF LAW

Bilateral leg disability, to include residuals of bilateral 
leg fractures, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Another VCAA notice was sent to the veteran in August 2005, 
which outlined all the places from which the RO had requested 
service medical records.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in February 1998, the 
veteran claimed service connection for bilateral leg 
fractures, which was denied in an August 1998 rating 
decision.  In January 2001, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board in December 2001.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, service personnel records and VA 
examinations.  According to a December 2005 memorandum, the 
RO also requested medical records from Moncreif Army 
Community Hospital at Fort Jackson, Fort McPherson, Fort 
Gordon, Fort Dix and Madigan Army Medical Center.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded VA examinations in May 1998 and July 
2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for bilateral leg 
fractures that allegedly occurred while in service at the end 
of basic training in either December 1977 or January 1978.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed the evidence of record.  The veteran's 
service personnel records are silent for any references to 
bilateral leg fractures or any other bilateral leg 
disability.  Further, there is no reference that the veteran 
was ever put on any physical profile for limited duty due to 
any sort of bilateral leg injury.  The veteran's service 
medical records have also been reviewed.  However, as the RO 
noted on several occasions in the claims file, the records do 
not appear to be complete.  Nevertheless, the veteran's March 
1981 service examination for discharge indicated that the 
veteran's lower extremities were clinically evaluated as 
normal.  Further, in her contemporaneous medical history, the 
veteran expressly denied having any broken bones.  However, 
according the veteran's January 2005 testimony, the veteran 
was confused by the question assuming that it was asking 
about current broken bones.  Nevertheless, the medical 
history form also asked the veteran whether she ever had any 
illness or injury other than those already listed.  Again, 
the veteran expressly denied any other injury.  The doctor's 
notes at the bottom of the form list other medical problems 
the veteran had while in service, but again, there is no 
mention of bilateral leg fractures or any bilateral leg 
disability.  

The Board finds that the March 1981 service examination and 
contemporaneous medical history have a higher probative value  
than the veteran's hearing testimony because they are more 
contemporaneous to the time period that the veteran claimed 
she suffered from bilateral leg fractures.  Further, 
personnel records indicated that the veteran was informed at 
the time of her discharge in April 1981 of the process for 
filing a VA claim for any injuries suffered while in service.  
However, the veteran did not file any claim until February 
1998. 

The first post service medical record concerning bilateral 
leg disability is a May 1998 VA examination.  The examiner 
noted persistent pain in the bilateral tibia/fibula area with 
prior history of fractures.  This statement appears to be 
based on the veteran's own history and the examiner does not 
give any etiological opinion.  A contemporaneous x-ray 
revealed no bony abnormality of the tibia or fibula seen in 
either leg and no old fractures were detected in either leg. 

The veteran was afforded another VA examination in July 2003 
by a VA orthopedic surgeon.  The claims file was reviewed.  
The examiner found bilateral anterior leg (mid tibial) 
tenderness to palpation.  The examiner noted the May 1998 x-
ray findings of no evidence of fractures in either leg.  The 
examiner could not relate any current disability to any 
alleged injury in 1978.  He stated that it was his impression 
that the veteran did not have fractures of either leg, 
including stress fractures, while in the military service. 

In her January 2005 hearing testimony, the veteran testified 
that she had received medical treatment at Fort Jackson 
Hospital when the injury to her legs occurred; and then later 
at Fort Dix, Fort McPherson, Fort Gordon and Madigan Army 
Hospital.  However, the RO has requested medical records for 
the veteran from all of these facilities to which they have 
all responded that they have no records.  The veteran has not 
submitted any other medical evidence or lay statements to 
support her claim. 

The Board acknowledges that veteran's statements and hearing 
testimony relaying how she fractured both her legs, the 
treatment she received and how her drill sergeant did not 
report it at the time so she would not have to go back 
through basic training.  Nevertheless, the Board must base it 
decision on the medical evidence of record.  The May 1981 
discharge examination showed that the lower extremities were 
clinically evaluated as normal.  The 1998 VA x-ray showed no 
past fractures and the July 2003 examination report indicated 
that any current disability was not related to service.  
Further, there is no supporting evidence of a continuity of 
pertinent symptomatology after service.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, a 
preponderance of the evidence is against the veteran's claim 
for bilateral leg disability, including residuals of 
bilateral leg fractures.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


